         Case 1:21-cr-00028-APM Document 435 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )   No.    1:21-cr-28-10 (APM)
                                                  )
KENNETH HARRELSON,                                )
                                                  )
                         Defendant.               )

                    GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                     SUPPLEMENT TO HIS MOTION FOR RELEASE

       On August 20, 2021, Defendant Kenneth Harrelson’s predecessor counsel provided the

government with a sealed supplement to Defendant Harrelson’s motion seeking release (ECF 341),

proffering as an additional reason for release his purported medical condition (“Motion”). 1 On

September 17, 2021, after entering an order (ECF 430) denying Defendant Harrelson’s motion for

release, the Court entered a minute order directing the government to file a response indicating

whether the defendant’s health conditions should affect his detention status. The answer is no.

       The motion asserts that the defendant is acutely suffering from a particular viral infection.

See Motion at 1 (“Medical reports show that since Mr. Harrelson has been detained at CTF he has

come in contact with, ingested, and been infected with [redacted virus].”).          However, the

defendant’s medical records 2 show that he is not suffering from an infection; rather, the defendant

has antibodies for that virus, indicating that he has immunity from that virus (based on either a

vaccine or a prior infection). Indeed, an August 24, 2021, entry on his medical chart states:




1
 This motion does not appear to have been docketed, but the Court’s September 17, 2021, minute
order suggests the motion was assigned ECF No. 357.
2
  The government provided the full medical records and a draft of the instant pleading to Defendant
Harrelson’s current counsel, who informed the government that the defense had no objection to
the government publicly filing the instant pleading.
         Case 1:21-cr-00028-APM Document 435 Filed 09/21/21 Page 2 of 2




               Pt. seen for concern re: [redacted virus]. Pt. has +immunity to [redacted
               virus]. Was informed by attorney that patient had a [redacted virus]
               infection. Pt. states he was not concerned about his [redacted virus] status.
               States his wife has patient access to labcorp and checked his lab results and
               was concerned. He has no medical complaints.

       Therefore, the information in the defendant’s supplement about his purported medical

condition does not affect his detention status.

                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      ACTING UNITED STATES ATTORNEY


                               By:
                                      Jeffrey S. Nestler
                                      Assistant United States Attorney
                                      D.C. Bar No. 978296
                                      Ahmed M. Baset
                                      Troy A. Edwards, Jr.
                                      Louis Manzo
                                      Kathryn Rakoczy
                                      Assistant United States Attorneys
                                      U.S. Attorney’s Office for the District of Columbia
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530

                                      /s/ Alexandra Hughes
                                      Alexandra Hughes
                                      Justin Sher
                                      Trial Attorneys
                                      National Security Division
                                      United States Department of Justice
                                      950 Pennsylvania Avenue
                                      NW Washington, D.C. 20004




                                                  2
